Broco Oliveras, Juez Ponente
*1373TEXTO COMPLETO DE LA RESOLUCION
El apelante comparece mediante moción solicitando reconsideración presentada en la Secretaría de este Tribunal el día 2 de enero de 1996. Nos solicita reconsideremos la sentencia dictada el día 20 de diciembre de 1995 y procedamos a consolidar este recurso con el Núm. KLAN-95-01199, presentado ante nos el día 3 octubre de 1995 por César Juan Almodóvar. En la referida sentencia desestimamos el recurso de apelación por falta de jurisdicción para entender en el mismo. Basa su petición en que por haberse presentado a tiempo ante nos el recurso de apelación Núm. KLAN-95-01199, y este Tribunal tener jurisdicción sobre el mismo, podríamos adquirir jurisdicción sobre cualquier planteamiento de error de cualquiera de las partes envueltas en la controversia resuelta por el tribunal de instancia.
También nos alega que la Regla 17(A) del Reglamento de este Tribunal establece que la presentación de un escrito de apelación suspende los efectos de la sentencia objeto del recurso de apelación, alegadamente debido a que este Tribunal adquirió jurisdicción sobre la controversia que adjudicó el tribunal de instancia al asumir jurisdicción en el recurso Núm. KLAN-95-01199. Arguye el apelante que por efecto de la Regla 17(A), la controversia está ante este foro —incluyendo los señalamientos de error del presente recurso— y que dicha paralización nos impide enviar el mandato del presente caso.
No tiene razón el apelante en su planteamiento, por lo que procede que se declare sin lugar la solicitud de reconsideración presentada.
La Regla 53.1 de Procedimiento Civil establece que el término para apelar es treinta (30) días a partir del archivo en autos de una copia de la notificación de la sentencia. La Regla 15 del Reglamento de este Tribunal establece la.forma del escrito de apelación. El inciso 15(B)(3) requiere incluir en el escrito de apelación, entre otras cosas, la fecha del archivo en autos de la copia de la notificación y la decisión respecto a cualquier moción que hubiera interrumpido el término para apelar dispuesto en las Reglas de Procedimiento Civil, como también la fecha en que ésta fue resuelta. La misma regla nos autoriza a que desestimemos el recurso si no se cumpliere estrictamente con dichos requisitos.
Del expediente ante nos surge que el recurso de apelación fue presentado tardíamente; la solicitud de reconsideración no acredita nuestra jurisdicción. Siendo jurisdiccional el término para apelar, no puede ser prorrogado ni siquiera por el tribunal apelativo, pues tal acción sería en exceso de la autoridad que le confiere la ley. Pueblo v. Ortiz Couvertier, 133 D.P.R._(1993), 93 J.T.S. 32. Es decir, para que este Tribunal pudiera atender los planteamientos de error del apelante, el mismo debió haber radicado su escrito de apelación a tiempo. Lo procedente ante un recurso de apelación radicado fuera del término jurisdiccional es su desestimación, no su consolidación con otro recurso radicado a tiempo, independientemente de que ambos recursos se refieran a la misma sentencia.
Tampoco tiene razón el apelante en su planteamiento relacionado con la Regla 17 de nuestro Reglamento. Dicha regla dispone la presentación de un escrito de apelación que suspenderá los efectos de la sentencia respecto a todo asunto objeto de la apelación. Los incisos (B)(6) y (B)(7) de la Regla 15 requieren que se señalen los errores que el apelante entienda que cometió el tribunal de instancia y se discutan los mismos. Es en los señalamientos de error donde se establece el ámbito de la *1374apelación. La paralización operante en el recurso KLAN-95-01199 por efecto de la Regla 17(A) de este Tribunal, la cual persigue evitar que el tribunal de instancia ejecute la sentencia apelada o reconozca derechos concedidos por la misma en cuanto a lo comprendido en la apelación, no impide que dispongamos de un recurso separado radicado fuera de término presentado con el fin de impugnar la misma sentencia, por otros fundamentos. El apelante podrá presentar su alegato en el recurso KLAN 95-01199 y exponer sus argumentos exclusivamente en cuanto a los señalamientos de error del recurso KLAN-95-01199.
No puede pretender el apelante que su falta sea subsanada por la radicación en tiempo de otro recurso por parte de César Juan Almodovar, recurso sobre el cual sí tenemos jurisdicción para atender los planteamientos de error. Siendo ello así, sólo atenderemos los planteamientos de error del recurso sobre el cual tenemos jurisdicción. Como expresamos anteriormente, el término para apelar es jurisdiccional; la falta de jurisdicción no puede ser subsanada ni el tribunal puede arrogársela. No podemos atender planteamientos de error contenidos en un recurso en el cual no tenemos jurisdicción. La representación legal del apelante tiene el deber de conocer las normas procesales para litigar ante este foro.
Por lo antes expresado, se deniega la reconsideración de la sentencia dictada.
Lo acordó el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General